Citation Nr: 1709140	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to recognition of the appellant as a "helpless child" of the Veteran for the purpose of receiving death benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1943 to January 1944.  He died in January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Pension Management Center in Milwaukee, Wisconsin.  The Department of Veterans Affairs (VA) Regional Office (RO) in Detroit has current jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks death benefits as the helpless child of the Veteran.  For purposes of determining eligibility as a claimant under Title 38, a "child" is an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is/was a member of the veteran's household, or an illegitimate child.  The child must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2016).
 
The appellant claims he is the illegitimate child of the Veteran, as the Veteran and his mother were never married.  He reports that he has the last name of the man to whom his mother was married when he was born, despite the fact that the Veteran was his biological father.  He states that at one point during his lifetime, the Veteran sent his mother money for his care.  The appellant has submitted statements and medical evidence to support his contention that he was permanently incapable of self-support before the age of 18, including records noting a gunshot wound at the age of 14 or 15.  The claim has been denied due to the fact that a parent-child relationship has not been established between the appellant and the Veteran, and permanent incapacity for the appellant's self-support prior to the age of 18 has not been shown.

The appellant contends that his social security records document the Veteran as his father.  See, e.g., March 2011 claim, January 2012 correspondence, February 2013 VA Form 9.  He also reports that he receives social security income due to his disabilities.  Records from the Social Security Administration (SSA) pertaining to the Veteran were requested, but the appellant's records were not requested.  It is unknown what the appellant's records contain or whether either of his parents ever completed pertinent forms or submitted information on his behalf.  As these records may be pertinent to both the matters of whether the appellant is the child of the Veteran, as well as his permanent incapacity for self-support prior to the age of 18, they must be requested prior to appellate adjudication.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and invite him to identify any further evidence pertinent to establishing the Veteran as his father, and/or his permanent incapacity for self-support prior to the age of 18.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  Obtain from the Social Security Administration a copy of all records pertinent to the appellant (not the Veteran), to include any decision regarding a claim for disability benefits and copies of medical records underlying the decision.

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


